DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US patent application publication 2007/0186480).
Regarding claim 1, Freeman discloses a refrigerator comprising: a cabinet (100) including a storage chamber; a door (107) configured to open and close the storage chamber; a sensor (219) configured to sense whether a user is within or out of a sensing distance to distinguish sensing-on and sensing-off from each other; a door opening device (115) configured to automatically open the door; and a control unit (111) configured to determine a driving condition of the door opening device on a basis of a sensing-on duration time and a time interval till the sensing-off after the sensing-on so as to control the driving of the door opening device ([0030-0036]).
Regarding claim 2, Freeman discloses a refrigerator wherein, when the sensing-on duration time is less than a preset time (t1), the control unit determines that the driving condition is not satisfied ([0030-0036]).
Regarding claim 3, Freeman discloses a refrigerator wherein, when the sensing-on duration time is equal to or greater than the preset time (t1), the control unit determines whether the sensing-off is performed ([0030-0036]).
Regarding claim 4, Freeman discloses a refrigerator wherein, when the sensing-off is not performed during a preset time, the control unit determines that the driving condition is not satisfied ([0030-0036]).
Regarding claim 5, Freeman discloses a refrigerator wherein, when it is determined that the sensing- off is performed, if a time spent for the sensing-off after the sensing-on is less than a preset time (t1+t2), the control unit determines that the driving condition is satisfied ([0030-0036]).
Regarding claim 6, Freeman discloses a refrigerator wherein the preset time (t1) corresponds to a time for which the user intents to open the door and maintain access to the door, and the preset time (t2) is determined corresponding to a time for which the user is out of the door to form an opening space of the door ([0030-0036]).
Regarding claim 7, Freeman discloses a refrigerator further comprising a notification device, wherein the notification device operates before the door is opened ([0030-0036]).
Regarding claim 8, Freeman discloses a refrigerator wherein, when the sensing-on duration time is equal to or greater than the preset time (t1), the control unit controls an operation of the notification device so that the user is notified that the door is scheduled to be opened ([0030-0036]).
Regarding claim 9, Freeman discloses a refrigerator further comprising a door switch configured to sense whether the door is opened or closed, wherein the control unit determines whether the driving condition of the door opening device is satisfied when the closing of the door is sensed by the door switch ([0030-0036]).
Regarding claim 10, Freeman discloses a method for controlling a refrigerator, the method comprising: determining whether a user is within a sensing distance through a sensor; performing primary determination to primarily determine that the user intends to open the door when a sensing-on duration time is equal to or greater than a preset time (t1); determining whether the user is out of the sensing distance through the sensor after the primary determination; performing secondary determination to secondarily determine that the user intends to open the door when a time spent for the sensing-off after the sensing-on is less than a preset time (t1+t2); and performing door opening by driving a door opening device after the secondary determination to automatically open the door ([0030-0036]).
Regarding claim 11, Freeman discloses a method wherein, after the primary determination, if the sensing-off is not performed for a preset time (t3), the operation is returned to determining whether a user is within a sensing distance after the determining whether the user is out of the sensing distance ([0030-0036]).
Regarding claim 12, Freeman discloses a method wherein determining whether a user is within a sensing distance comprises initializing a time to count a time after the sensing-on ([0030-0036]).
Regarding claim 13, Freeman discloses a method wherein, after the primary determination, notification is performed to notify that the door is scheduled to be opened to the user is performed ([0030-0036]).
Regarding claim 14, Freeman discloses a method wherein, after the notification, the determining whether the user is out of the sensing distance is performed ([0030-0036]).
Regarding claim 15, Freeman discloses a method further comprising performing door opening determination to determine whether the door is opened or closed through a door switch ([0030-0036]).
Regarding claim 16, Freeman discloses a method wherein, in the door opening determination, when it is determined that door is closed, the determining whether a user is within a sensing distance is performed ([0030-0036]).
Regarding claim 17, Freeman discloses a method for controlling a refrigerator, the method comprising: determining whether a user is within a sensing distance through a sensor (219); performing primary determination to primarily determine that the user intends to open the door when a sensing-on duration time is equal to or greater than a preset time (t1); performing notification to drive a notification device (236-238) and notify that the door is scheduled to be opened to the user is performed after the primary determination; determining whether the user is out of the sensing distance through the sensor after the notification; and performing door opening by driving a door opening device to automatically open the door after the secondary determination ([0030-0036]).
Regarding claim 19, Freeman discloses a method further comprising performing door opening determination to determine whether the door is opened or closed through a door switch (240).
Regarding claim 20, Freeman discloses a method wherein, in the door opening determination, when it is determined that door is closed, the determining whether a user is within a sensing distance is performed ([0030-0036]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman.
Regarding claim 18, Freeman discloses the method as claimed.  Freeman does not disclose a method wherein the notification device comprises a buzzer that generates a beep sound.  The examiner is taking OFFICIAL NOTICE that notification devices comprising a buzzer that generates a beep sound are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to replace the LED light of Freeman with a buzzer that generates a beeps sound, because this arrangement would have replaced one known device with another known device yielding a predictable result.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637